DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Pub. No. 2019/0034404 A1) in view of Gray (US Pub. No. 2019/0325044 A1), and further in view of Waas et al. (US Pub. No. 2016/0328442 A1) and Hunn (US Pub. No. 2019/0122317 A1).
	As to claim 1, Anderson teaches a computer-implemented method, comprising: 
receiving, by a blockchain node in a blockchain network and from an initiator in the blockchain network, an invocation request associated with invocation of a smart contract associated with the blockchain network ([0016] teaches "In response to receiving a request for service, cognitive blockchain mediator 116 extracts relevant features from the request and determines the closest smart contract template to the request."  With reference to FIG. 1, the Cognitive blockchain mediator is a part of the server which includes the blockchain ledger system.  The server is a blockchain node.  The requestor 104 in an initiator in the blockchain network; the requestor 104 is connected to the network.  This passage also teaches receiving a request for a smart contract template, so the request is associated with invocation of a smart contract associated with a blockchain network.);
sending, by the blockchain node and to the initiator, the pre-update data structure ([0014] teaches "Server computer 112 includes blockchain ledger system 114, cognitive blockchain mediator 116, and database 118." This establishes the blockchain mediator is part of the server. [0016] teaches "In response to determining modification is required, cognitive blockchain mediator 116 submits the draft smart contract to the requestor and providers for further input."  This teaches sending a draft smart contract ("pre-update data structure") from the cognitive blockchain mediator which is part of the server ("blockchain node") to the requestor ("initiator").
Anderson does not expressly teach wherein the smart contract comprises contract code, data, and pre-update metadata;
in response to receiving the invocation request, parsing, by executing the contract code by the blockchain node, the pre-update metadata to obtain a pre-update data structure described by the pre-update metadata, wherein the pre-update metadata describes the pre-update data structure using a definition description language that is not editable by the initiator, and wherein the pre-update data structure comprises a structure of the data comprised in the smart contract;
following parsing of the metadata, converting, by executing the contract code by the blockchain node, the definition description language to a computer programming language that is editable by the initiator;
representing, by the blockchain node, the pre-update data structure using the computer programming language; 
the pre-update data structure specified by the computer programming language.

However, Gray teaches wherein the smart contract comprises contract code, data, and pre-update metadata ([0045] teaches "a smart contract is computer code."  [0159], provided below, teaches that the smart contract includes the public address ("data") and counterparties ("pre-update metadata").
in response to receiving the invocation request, parsing, by executing the contract code by the blockchain node, the pre-update metadata to obtain a pre-update data structure described by the pre-update metadata, wherein the pre-update data structure comprises a structure of the data comprised in the smart contract ([0159] teaches "The blockchain node upon receiving this request for a new contract via a constructor message may then execute the code creating the smart contract instance using the defined schema in the constructor and embedded the public address(es) of the owning cryptlet contract and any counterparty(-ies) in the appropriate places within the schema, e.g., to ensure only the contract cryptlet can update this instance of the contract, and establishes any counterparty(-ies) in their roles within this contract."  
After receiving a request for a new contract ("invocation request"), the blockchain node executes code to create smart contract instance.  The blockchain node creates a smart contract instance by analyzing the schema (pre-update data structure) that includes counterparties and addresses (pre-update metadata that describes the pre-update data structure).  The schema (pre-update data structure) is interpreted as a framework comprises a structure of the data of the smart contract.)
Anderson and Gray are combinable because they are directed to contract development (Anderson [0018], Gray [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Anderson to incorporate the above-mentioned teachings of Gray.  The suggestion/motivation for doing so allows developers to more efficiently compose a contract with modular components (Gray [0072]).
Anderson, as modified, teaches executing contract code by the blockchain node ([0045] of Gray teaches "a smart contract is computer code."  [0159] of Gray teaches "The blockchain node … may then execute the code").
Anderson, as modified, does not expressly teach wherein the pre-update metadata describes the pre-update data structure using a definition description language that is not editable by the initiator, and following parsing of the metadata, converting, by executing (code), the definition description language to a computer programming language that is editable by the initiator;
representing, by the blockchain node, the pre-update data structure using a computer programming language;
Sending … the pre-update data structure specified by the computer programming language.
However, Waas teaches wherein the pre-update metadata describes the pre-update data structure using a definition description language that is not editable by the initiator, and … converting, by executing the contract code by the blockchain node, the definition description language to a computer programming language that is editable by the initiator ([0187] teaches "When the source schema is given in the form of data definition language (DDL) commands, the system utilizes the query translation stack to generate data definition commands in the query language of the target database."  This teaches that a schema ("pre-update data structure") is defined using a DDL.  The DDL is interpreted as not being editable by a user ("initiator").  The DDL is interpreted as being converted to an editable computer programming language, because query translation is used to generate the data definition commands in a query language.  A query language is interpreted as being editable by a user, and query translation stack is recognized as code because it generates commands in the query language.) 
Anderson, as modified, and Waas are combinable because they are directed to interoperability between systems (Anderson [0016], Waas [0104]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Waas.  The suggestion/motivation for doing so allow a user to provide feedback on the required mappings to be used when generating the target database schema (Waas [0187]).




Anderson, as modified, does not expressly teach following parsing of the metadata, representing, by the blockchain node, the pre-update data structure using a computer programming language; and 
Sending … the pre-update data structure specified by the computer programming language.
However, Hunn teaches following parsing of the metadata … representing, by the blockchain node, the pre-update data structure using a computer programming language ([0061] teaches "The output of the template parser is an instance of the template model (e.g. a JSON abstract syntax tree that can be deployed to the Execution Engine)." This teaches that the output of the template parser, which is interpreted to include metadata ("clause 1") along with the model, that the template model ("pre-update data structure") is represented in JSON ("specified by the computer programming language").); and 
Sending … the pre-update data structure specified by the computer programming language ([0061] teaches "The output of the template parser is an instance of the template model (e.g. a JSON abstract syntax tree that can be deployed to the Execution Engine)." This teaches outputting ("sending") and instance of the template model ("pre-update data structure") in JSON ("specified by the computer programming language").
Anderson, as modified, and Hunn are combinable because they are directed to contract development (Anderson [0018], Hunn [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Hunn.  The suggestion/motivation for doing so allows developers to enable so called smart or data-driven legal contracts to be executed off-chain (Hunn [0034]).

As to claim 8, Anderson teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system ([0046] teaches a non-transitory computer readable medium) to perform operations comprising: 
receiving, by a blockchain node in a blockchain network and from an initiator in the blockchain network, an invocation request associated with invocation of a smart contract associated with the blockchain network ([0016] teaches "In response to receiving a request for service, cognitive blockchain mediator 116 extracts relevant features from the request and determines the closest smart contract template to the request."  With reference to FIG. 1, the Cognitive blockchain mediator is a part of the server which includes the blockchain ledger system.  The server is a blockchain node.  The requestor 104 in an initiator in the blockchain network; the requestor 104 is connected to the network.  This passage also teaches receiving a request for a smart contract template, so the request is associated with invocation of a smart contract associated with a blockchain network.);
sending, by the blockchain node and to the initiator, the pre-update data structure ([0014] teaches "Server computer 112 includes blockchain ledger system 114, cognitive blockchain mediator 116, and database 118." This establishes the blockchain mediator is part of the server. [0016] teaches "In response to determining modification is required, cognitive blockchain mediator 116 submits the draft smart contract to the requestor and providers for further input."  This teaches sending a draft smart contract ("pre-update data structure") from the cognitive blockchain mediator which is part of the server ("blockchain node") to the requestor ("initiator").
Anderson does not expressly teach wherein the smart contract comprises contract code, data, and pre-update metadata;
in response to receiving the invocation request, parsing, by executing the contract code by the blockchain node, the pre-update metadata to obtain a pre-update data structure described by the pre-update metadata, wherein the pre-update metadata describes the pre-update data structure using a definition description language that is not editable by the initiator, and wherein the pre-update data structure comprises a structure of the data comprised in the smart contract;
following parsing of the metadata, converting, by executing the contract code by the blockchain node, the definition description language to a computer programming language that is editable by the initiator;
representing, by the blockchain node, the pre-update data structure using the computer programming language; 
the pre-update data structure specified by the computer programming language.

However, Gray teaches wherein the smart contract comprises contract code, data, and pre-update metadata ([0045] teaches "a smart contract is computer code."  [0159], provided below, teaches that the smart contract includes the public address ("data") and counterparties ("pre-update metadata").
in response to receiving the invocation request, parsing, by executing the contract code by the blockchain node, the pre-update metadata to obtain a pre-update data structure described by the pre-update metadata, wherein the pre-update data structure comprises a structure of the data comprised in the smart contract ([0159] teaches "The blockchain node upon receiving this request for a new contract via a constructor message may then execute the code creating the smart contract instance using the defined schema in the constructor and embedded the public address(es) of the owning cryptlet contract and any counterparty(-ies) in the appropriate places within the schema, e.g., to ensure only the contract cryptlet can update this instance of the contract, and establishes any counterparty(-ies) in their roles within this contract."  
After receiving a request for a new contract ("invocation request"), the blockchain node executes code to create smart contract instance.  The blockchain node creates a smart contract instance by analyzing the schema (pre-update data structure) that includes counterparties and addresses (pre-update metadata that describes the pre-update data structure).  The schema (pre-update data structure) is interpreted as a framework comprises a structure of the data of the smart contract.)
Anderson and Gray are combinable because they are directed to contract development (Anderson [0018], Gray [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Anderson to incorporate the above-mentioned teachings of Gray.  The suggestion/motivation for doing so allows developers to more efficiently compose a contract with modular components (Gray [0072]).
Anderson, as modified, teaches executing contract code by the blockchain node ([0045] of Gray teaches "a smart contract is computer code."  [0159] of Gray teaches "The blockchain node … may then execute the code").
Anderson, as modified, does not expressly teach wherein the pre-update metadata describes the pre-update data structure using a definition description language that is not editable by the initiator, and following parsing of the metadata, converting, by executing (code), the definition description language to a computer programming language that is editable by the initiator;
representing, by the blockchain node, the pre-update data structure using a computer programming language;
Sending … the pre-update data structure specified by the computer programming language.
However, Waas teaches wherein the pre-update metadata describes the pre-update data structure using a definition description language that is not editable by the initiator, and … converting, by executing the contract code by the blockchain node, the definition description language to a computer programming language that is editable by the initiator ([0187] teaches "When the source schema is given in the form of data definition language (DDL) commands, the system utilizes the query translation stack to generate data definition commands in the query language of the target database."  This teaches that a schema ("pre-update data structure") is defined using a DDL.  The DDL is interpreted as not being editable by a user ("initiator").  The DDL is interpreted as being converted to an editable computer programming language, because query translation is used to generate the data definition commands in a query language.  A query language is interpreted as being editable by a user, and query translation stack is recognized as code because it generates commands in the query language.) 
Anderson, as modified, and Waas are combinable because they are directed to interoperability between systems (Anderson [0016], Waas [0104]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Waas.  The suggestion/motivation for doing so allow a user to provide feedback on the required mappings to be used when generating the target database schema (Waas [0187]).
Anderson, as modified, does not expressly teach following parsing of the metadata, representing, by the blockchain node, the pre-update data structure using a computer programming language; and 
Sending … the pre-update data structure specified by the computer programming language.
However, Hunn teaches following parsing of the metadata … representing, by the blockchain node, the pre-update data structure using a computer programming language ([0061] teaches "The output of the template parser is an instance of the template model (e.g. a JSON abstract syntax tree that can be deployed to the Execution Engine)." This teaches that the output of the template parser, which is interpreted to include metadata ("clause 1") along with the model, that the template model ("pre-update data structure") is represented in JSON ("specified by the computer programming language").); and 
Sending … the pre-update data structure specified by the computer programming language ([0061] teaches "The output of the template parser is an instance of the template model (e.g. a JSON abstract syntax tree that can be deployed to the Execution Engine)." This teaches outputting ("sending") and instance of the template model ("pre-update data structure") in JSON ("specified by the computer programming language").
Anderson, as modified, and Hunn are combinable because they are directed to contract development (Anderson [0018], Hunn [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Hunn.  The suggestion/motivation for doing so allows developers to enable so called smart or data-driven legal contracts to be executed off-chain (Hunn [0034]).
As to claim 15, Anderson teaches a computer-implemented system, comprising:
one or more computers ([0011] teaches "Distributed data processing environment 100 includes requestor computing device 104, provider computing device 108, provider computing device 110, and server computer 112, interconnected over network 102."); and
one or more computer memory devices interoperably coupled with the one or more
computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations   ([0011] teaches "Distributed data processing environment 100 includes requestor computing device 104, provider computing device 108, provider computing device 110, and server computer 112, interconnected over network 102."  As shown in FIG. 4, the server includes persistent storage 408 which is interpreted as memory configured to store instructions.); comprising: 
receiving, by a blockchain node in a blockchain network and from an initiator in the blockchain network, an invocation request associated with invocation of a smart contract associated with the blockchain network ([0016] teaches "In response to receiving a request for service, cognitive blockchain mediator 116 extracts relevant features from the request and determines the closest smart contract template to the request."  With reference to FIG. 1, the Cognitive blockchain mediator is a part of the server which includes the blockchain ledger system.  The server is a blockchain node.  The requestor 104 in an initiator in the blockchain network; the requestor 104 is connected to the network.  This passage also teaches receiving a request for a smart contract template, so the request is associated with invocation of a smart contract associated with a blockchain network.);
sending, by the blockchain node and to the initiator, the pre-update data structure ([0014] teaches "Server computer 112 includes blockchain ledger system 114, cognitive blockchain mediator 116, and database 118." This establishes the blockchain mediator is part of the server. [0016] teaches "In response to determining modification is required, cognitive blockchain mediator 116 submits the draft smart contract to the requestor and providers for further input."  This teaches sending a draft smart contract ("pre-update data structure") from the cognitive blockchain mediator which is part of the server ("blockchain node") to the requestor ("initiator").
Anderson does not expressly teach wherein the smart contract comprises contract code, data, and pre-update metadata;
in response to receiving the invocation request, parsing, by executing the contract code by the blockchain node, the pre-update metadata to obtain a pre-update data structure described by the pre-update metadata, wherein the pre-update metadata describes the pre-update data structure using a definition description language that is not editable by the initiator, and wherein the pre-update data structure comprises a structure of the data comprised in the smart contract;
following parsing of the metadata, converting, by executing the contract code by the blockchain node, the definition description language to a computer programming language that is editable by the initiator;
representing, by the blockchain node, the pre-update data structure using the computer programming language; 
the pre-update data structure specified by the computer programming language.

However, Gray teaches wherein the smart contract comprises contract code, data, and pre-update metadata ([0045] teaches "a smart contract is computer code."  [0159], provided below, teaches that the smart contract includes the public address ("data") and counterparties ("pre-update metadata").
in response to receiving the invocation request, parsing, by executing the contract code by the blockchain node, the pre-update metadata to obtain a pre-update data structure described by the pre-update metadata, wherein the pre-update data structure comprises a structure of the data comprised in the smart contract ([0159] teaches "The blockchain node upon receiving this request for a new contract via a constructor message may then execute the code creating the smart contract instance using the defined schema in the constructor and embedded the public address(es) of the owning cryptlet contract and any counterparty(-ies) in the appropriate places within the schema, e.g., to ensure only the contract cryptlet can update this instance of the contract, and establishes any counterparty(-ies) in their roles within this contract."  
After receiving a request for a new contract ("invocation request"), the blockchain node executes code to create smart contract instance.  The blockchain node creates a smart contract instance by analyzing the schema (pre-update data structure) that includes counterparties and addresses (pre-update metadata that describes the pre-update data structure).  The schema (pre-update data structure) is interpreted as a framework comprises a structure of the data of the smart contract.)
Anderson and Gray are combinable because they are directed to contract development (Anderson [0018], Gray [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Anderson to incorporate the above-mentioned teachings of Gray.  The suggestion/motivation for doing so allows developers to more efficiently compose a contract with modular components (Gray [0072]).
Anderson, as modified, teaches executing contract code by the blockchain node ([0045] of Gray teaches "a smart contract is computer code."  [0159] of Gray teaches "The blockchain node … may then execute the code").
Anderson, as modified, does not expressly teach wherein the pre-update metadata describes the pre-update data structure using a definition description language that is not editable by the initiator, and following parsing of the metadata, converting, by executing (code), the definition description language to a computer programming language that is editable by the initiator;
representing, by the blockchain node, the pre-update data structure using a computer programming language;
Sending … the pre-update data structure specified by the computer programming language.
However, Waas teaches wherein the pre-update metadata describes the pre-update data structure using a definition description language that is not editable by the initiator, and … converting, by executing the contract code by the blockchain node, the definition description language to a computer programming language that is editable by the initiator ([0187] teaches "When the source schema is given in the form of data definition language (DDL) commands, the system utilizes the query translation stack to generate data definition commands in the query language of the target database."  This teaches that a schema ("pre-update data structure") is defined using a DDL.  The DDL is interpreted as not being editable by a user ("initiator").  The DDL is interpreted as being converted to an editable computer programming language, because query translation is used to generate the data definition commands in a query language.  A query language is interpreted as being editable by a user, and query translation stack is recognized as code because it generates commands in the query language.) 
Anderson, as modified, and Waas are combinable because they are directed to interoperability between systems (Anderson [0016], Waas [0104]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Waas.  The suggestion/motivation for doing so allow a user to provide feedback on the required mappings to be used when generating the target database schema (Waas [0187]).

Anderson, as modified, does not expressly teach following parsing of the metadata, representing, by the blockchain node, the pre-update data structure using a computer programming language; and 
Sending … the pre-update data structure specified by the computer programming language.
However, Hunn teaches following parsing of the metadata … representing, by the blockchain node, the pre-update data structure using a computer programming language ([0061] teaches "The output of the template parser is an instance of the template model (e.g. a JSON abstract syntax tree that can be deployed to the Execution Engine)." This teaches that the output of the template parser, which is interpreted to include metadata ("clause 1") along with the model, that the template model ("pre-update data structure") is represented in JSON ("specified by the computer programming language").); and 
Sending … the pre-update data structure specified by the computer programming language ([0061] teaches "The output of the template parser is an instance of the template model (e.g. a JSON abstract syntax tree that can be deployed to the Execution Engine)." This teaches outputting ("sending") and instance of the template model ("pre-update data structure") in JSON ("specified by the computer programming language").
Anderson, as modified, and Hunn are combinable because they are directed to contract development (Anderson [0018], Hunn [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Hunn.  The suggestion/motivation for doing so allows developers to enable so called smart or data-driven legal contracts to be executed off-chain (Hunn [0034]).

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gray, Waas, and Hunn, and further in view of Dowling (US 10,871,948).

As to claim 2, Anderson, as modified, does not expressly teach wherein the pre-update metadata is associated with description of the data comprised in the smart contract.
However, Dowling teaches wherein the pre-update metadata is associated with description of the data comprised in the smart contract (col. 5, lines 15-20 teaches "store metadata relating to the smart contract, including relating to operations embedded in the smart contract and the requirements of those operation."  The metadata directly relates to operations of the smart contract, and therefore describes the data of the smart contract.).
Anderson, as modified, and Dowling are combinable because they are directed to smart contract development (Anderson [0018], Dowling col. 3, lines 25-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Dowling.  The suggestion/motivation for doing so allows developers to successfully execute operations through the smart contract or the blockchain platform without requiring developers to have a high level of familiarity (Dowling col. 5, lines 30-35).

As to claim 3, Anderson, as modified, does not expressly teach wherein the computer programming language comprises a language of a predetermined type or a language of a type indicated in the invocation request.
However, Dowling teaches wherein the computer programming language comprises a language of a predetermined type or a language of a type indicated in the invocation request (col. 14, lines 63- col. 15, line 5 teaches "an input from the user may identify a smart contract deployed on the blockchain platform 124 by its assigned name (i.e., instead of by the address of the smart contract as deployed to the blockchain platform 124), and include a command or instruction to modify the deployed smart contract with modifying smart contract code (e.g., code including modifications to the terms of the smart contract) provided by the user with the input."  Further, col. 8, lines 25-35 teaches "The BAAPI computing system 101 receives various inputs from users via the user interface 112, such as code defining terms of a smart contract. The smart contract may be written in one of a plurality of code languages."  This teaches that the input (invocation request) includes code of a language of a predetermined type.)
Anderson, as modified, and Dowling are combinable because they are directed to smart contract development (Anderson [0018], Dowling col. 3, lines 25-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Dowling.  The suggestion/motivation for doing so allows developers to successfully execute operations through the smart contract or the blockchain platform without requiring developers to have a high level of familiarity (Dowling col. 5, lines 30-35).

As to claim 4, Anderson, as modified, does not expressly teach receiving, by the blockchain node and from the initiator, a second invocation request for the smart contract;
receiving, by the blockchain node and from the initiator, an updated data structure that is based on the computer programming language, wherein the updated data structure is associated with the data comprised in the smart contract;
in response to receiving the second invocation request, parsing, by the blockchain node, the updated data structure by executing the contract code;
following parsing of the updated data structure, representing, by the blockchain node, updated metadata using the updated data structure, wherein the updated metadata is based on the definition description language; and 
updating, by the blockchain node, the pre-update metadata using the updated metadata.	However, Hunn teaches in response to receiving the second invocation request, parsing, by the blockchain node, the updated data structure by executing the contract code ([0061] teaches "The generated template parser can be used to dynamically edit and validate programmable clause variables (i.e. adding parameters) and text (potentially using code completion, error reporting etc.)."  The dynamically editing the text is recognized as parsing an updated data structure, because text could be modified multiple times.  The text acts as a second request because the system of Hunn is interpreted as being capable of performing multiple edits on a contract.  The text represents the content of the contract and the parsing involves executing the programmable clause variables (contract code).  [0034] teaches "In some instances the system and method may support the integration of off-chain systems with on-chain systems."  The execution engine is interpreted on a blockchain node because the off-chain system can be integrated with the on-chain system.  This integrated system is a blockchain node.);
following parsing of the updated data structure, representing, by the blockchain node, updated metadata using the updated data structure, wherein the updated metadata is based on the definition description language ([0061] teaches "The output of the template parser is an instance of the template model (e.g. a JSON abstract syntax tree that can be deployed to the Execution Engine)." This teaches that the output of the template parser, which is interpreted to be after parsing, that the template model ("updated data structure") is represented in JSON ("based on a definition description language ").);
Anderson and Hunn are combinable because they are directed to contract development (Anderson [0018], Hunn [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Hunn.  The suggestion/motivation for doing so allows developers to enable so called smart or data-driven legal contracts to be executed off-chain (Hunn [0034]).
Anderson, as modified, does not expressly teach receiving, by the blockchain node and from the initiator, an updated data structure that is based on the computer programming language, wherein the updated data structure is associated with the data comprised in the smart contract; and 
updating, by the blockchain node, the pre-update metadata using the updated metadata.
However, Dowling teaches receiving, by the blockchain node and from the initiator, a second invocation request for the smart contract (col. 14, line 60 to col. 15, line 5 teaches "As an example, an input from the user may identify a smart contract deployed on the blockchain platform 124 by its assigned name (i.e., instead of by the address of the smart contract as deployed to the blockchain platform 124), and include a command or instruction to modify the deployed smart contract with modifying smart contract code (e.g., code including modifications to the terms of the smart contract) provided by the user with the input."  This teaches a user ("initiator") may provide an input ("invocation request") for the smart contract.  The request includes modifying smart contract code.); 
receiving, by the blockchain node and from the initiator, an updated data structure that is based on the computer programming language, wherein the updated data structure is associated with the data comprised in the smart contract (col. 14, line 60 to col. 15, line 5 teaches "The modification management circuits 350 of the smart contract modification system 118 are configured to modify a deployed smart contract in response to an input from the user via the user interface 112.  As an example, an input from the user may identify a smart contract deployed on the blockchain platform 124 by its assigned name (i.e., instead of by the address of the smart contract as deployed to the blockchain platform 124), and include a command or instruction to modify the deployed smart contract with modifying smart contract code (e.g., code including modifications to the terms of the smart contract) provided by the user with the input."  This teaches that the modification management circuits 350 which are a part of the BAAPI computing system 100 as shown in FIG. 5, may receive a modifying smart contract code ("updated data structure that is based on the computer programming language").  The code modifies the smart contract, so it is associated with data of the smart contract.); 
updating, by the blockchain node, the pre-update metadata using the updated metadata (col. 12 lines 38-45 teaches "the smart contract deployment circuits 300 retrieve the smart contract byte code from the byte code and metadata storage 206 and facilitate the deployment of the smart contract byte code onto the optimal blockchain platform 124 determined by the optimal blockchain determination circuits 202."  This teaches deployment ("updating") smart contract byte code from byte code and metadata storage ("updated metadata") and therefore an addition to existing metadata.)
Anderson and Dowling are combinable because they are directed to smart contract development (Anderson [0018], Dowling col. 3, lines 25-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Dowling.  The suggestion/motivation for doing so allows developers to successfully execute operations through the smart contract or the blockchain platform without requiring developers to have a high level of familiarity (Dowling col. 5, lines 30-35).

As to claim 9, Anderson does not expressly teach wherein the pre-update metadata is associated with description of the data comprised in the smart contract.
However, Dowling teaches wherein the pre-update metadata is associated with description of the data comprised in the smart contract (col. 5, lines 15-20 teaches "store metadata relating to the smart contract, including relating to operations embedded in the smart contract and the requirements of those operation."  The metadata directly relates to operations of the smart contract, and therefore describes the data of the smart contract.).
Anderson, as modified, and Dowling are combinable because they are directed to smart contract development (Anderson [0018], Dowling col. 3, lines 25-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Dowling.  The suggestion/motivation for doing so allows developers to successfully execute operations through the smart contract or the blockchain platform without requiring developers to have a high level of familiarity (Dowling col. 5, lines 30-35).

As to claim 10, wherein the computer programming language comprises a language of a predetermined type or a language of a type indicated in the invocation request.
However, Dowling teaches wherein the computer programming language comprises a language of a predetermined type or a language of a type indicated in the invocation request (col. 14, lines 63- col. 15, line 5 teaches "an input from the user may identify a smart contract deployed on the blockchain platform 124 by its assigned name (i.e., instead of by the address of the smart contract as deployed to the blockchain platform 124), and include a command or instruction to modify the deployed smart contract with modifying smart contract code (e.g., code including modifications to the terms of the smart contract) provided by the user with the input."  Further, col. 8, lines 25-35 teaches "The BAAPI computing system 101 receives various inputs from users via the user interface 112, such as code defining terms of a smart contract. The smart contract may be written in one of a plurality of code languages."  This teaches that the input (invocation request) includes code of a language of a predetermined type.)
Anderson, as modified, and Dowling are combinable because they are directed to smart contract development (Anderson [0018], Dowling col. 3, lines 25-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Dowling.  The suggestion/motivation for doing so allows developers to successfully execute operations through the smart contract or the blockchain platform without requiring developers to have a high level of familiarity (Dowling col. 5, lines 30-35).

As to claim 11, Anderson, as modified, does not expressly teach receiving, by the blockchain node and from the initiator, a second invocation request for the smart contract;
receiving, by the blockchain node and from the initiator, an updated data structure that is based on the computer programming language, wherein the updated data structure is associated with the data comprised in the smart contract;
in response to receiving the second invocation request, parsing, by the blockchain node, the updated data structure by executing the contract code;
following parsing of the updated data structure, representing, by the blockchain node, updated metadata using the updated data structure, wherein the updated metadata is based on the definition description language; and 
updating, by the blockchain node, the pre-update metadata using the updated metadata.	However, Hunn teaches in response to receiving the second invocation request, parsing, by the blockchain node, the updated data structure by executing the contract code ([0061] teaches "The generated template parser can be used to dynamically edit and validate programmable clause variables (i.e. adding parameters) and text (potentially using code completion, error reporting etc.)."  The dynamically editing the text is recognized as parsing an updated data structure, because text could be modified multiple times.  The text acts as a second request because the system of Hunn is interpreted as being capable of performing multiple edits on a contract.  The text represents the content of the contract and the parsing involves executing the programmable clause variables (contract code).  [0034] teaches "In some instances the system and method may support the integration of off-chain systems with on-chain systems."  The execution engine is interpreted on a blockchain node because the off-chain system can be integrated with the on-chain system.  This integrated system is a blockchain node.);
following parsing of the updated data structure, representing, by the blockchain node, updated metadata using the updated data structure, wherein the updated metadata is based on the definition description language ([0061] teaches "The output of the template parser is an instance of the template model (e.g. a JSON abstract syntax tree that can be deployed to the Execution Engine)." This teaches that the output of the template parser, which is interpreted to be after parsing, that the template model ("updated data structure") is represented in JSON ("based on a definition description language ").);
Anderson and Hunn are combinable because they are directed to contract development (Anderson [0018], Hunn [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Hunn.  The suggestion/motivation for doing so allows developers to enable so called smart or data-driven legal contracts to be executed off-chain (Hunn [0034]).
Anderson, as modified, does not expressly teach receiving, by the blockchain node and from the initiator, an updated data structure that is based on the computer programming language, wherein the updated data structure is associated with the data comprised in the smart contract; and 
updating, by the blockchain node, the pre-update metadata using the updated metadata.
However, Dowling teaches receiving, by the blockchain node and from the initiator, a second invocation request for the smart contract (col. 14, line 60 to col. 15, line 5 teaches "As an example, an input from the user may identify a smart contract deployed on the blockchain platform 124 by its assigned name (i.e., instead of by the address of the smart contract as deployed to the blockchain platform 124), and include a command or instruction to modify the deployed smart contract with modifying smart contract code (e.g., code including modifications to the terms of the smart contract) provided by the user with the input."  This teaches a user ("initiator") may provide an input ("invocation request") for the smart contract.  The request includes modifying smart contract code.); 
receiving, by the blockchain node and from the initiator, an updated data structure that is based on the computer programming language, wherein the updated data structure is associated with the data comprised in the smart contract (col. 14, line 60 to col. 15, line 5 teaches "The modification management circuits 350 of the smart contract modification system 118 are configured to modify a deployed smart contract in response to an input from the user via the user interface 112.  As an example, an input from the user may identify a smart contract deployed on the blockchain platform 124 by its assigned name (i.e., instead of by the address of the smart contract as deployed to the blockchain platform 124), and include a command or instruction to modify the deployed smart contract with modifying smart contract code (e.g., code including modifications to the terms of the smart contract) provided by the user with the input."  This teaches that the modification management circuits 350 which are a part of the BAAPI computing system 100 as shown in FIG. 5, may receive a modifying smart contract code ("updated data structure that is based on the computer programming language").  The code modifies the smart contract, so it is associated with data of the smart contract.); 
updating, by the blockchain node, the pre-update metadata using the updated metadata (col. 12 lines 38-45 teaches "the smart contract deployment circuits 300 retrieve the smart contract byte code from the byte code and metadata storage 206 and facilitate the deployment of the smart contract byte code onto the optimal blockchain platform 124 determined by the optimal blockchain determination circuits 202."  This teaches deployment ("updating") smart contract byte code from byte code and metadata storage ("updated metadata") and therefore an addition to existing metadata.)
Anderson and Dowling are combinable because they are directed to smart contract development (Anderson [0018], Dowling col. 3, lines 25-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Dowling.  The suggestion/motivation for doing so allows developers to successfully execute operations through the smart contract or the blockchain platform without requiring developers to have a high level of familiarity (Dowling col. 5, lines 30-35).

As to claim 16, Anderson does not expressly teach wherein the pre-update metadata is associated with description of the data comprised in the smart contract.
However, Dowling teaches wherein the pre-update metadata is associated with description of the data comprised in the smart contract (col. 5, lines 15-20 teaches "store metadata relating to the smart contract, including relating to operations embedded in the smart contract and the requirements of those operation."  The metadata directly relates to operations of the smart contract, and therefore describes the data of the smart contract.).
Anderson, as modified, and Dowling are combinable because they are directed to smart contract development (Anderson [0018], Dowling col. 3, lines 25-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Dowling.  The suggestion/motivation for doing so allows developers to successfully execute operations through the smart contract or the blockchain platform without requiring developers to have a high level of familiarity (Dowling col. 5, lines 30-35).

As to claim 17, wherein the computer programming language comprises a language of a predetermined type or a language of a type indicated in the invocation request.
However, Dowling teaches wherein the computer programming language comprises a language of a predetermined type or a language of a type indicated in the invocation request (col. 14, lines 63- col. 15, line 5 teaches "an input from the user may identify a smart contract deployed on the blockchain platform 124 by its assigned name (i.e., instead of by the address of the smart contract as deployed to the blockchain platform 124), and include a command or instruction to modify the deployed smart contract with modifying smart contract code (e.g., code including modifications to the terms of the smart contract) provided by the user with the input."  Further, col. 8, lines 25-35 teaches "The BAAPI computing system 101 receives various inputs from users via the user interface 112, such as code defining terms of a smart contract. The smart contract may be written in one of a plurality of code languages."  This teaches that the input (invocation request) includes code of a language of a predetermined type.)
Anderson, as modified, and Dowling are combinable because they are directed to smart contract development (Anderson [0018], Dowling col. 3, lines 25-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Dowling.  The suggestion/motivation for doing so allows developers to successfully execute operations through the smart contract or the blockchain platform without requiring developers to have a high level of familiarity (Dowling col. 5, lines 30-35).

As to claim 18, Anderson, as modified, does not expressly teach receiving, by the blockchain node and from the initiator, a second invocation request for the smart contract;
receiving, by the blockchain node and from the initiator, an updated data structure that is based on the computer programming language, wherein the updated data structure is associated with the data comprised in the smart contract;
in response to receiving the second invocation request, parsing, by the blockchain node, the updated data structure by executing the contract code;
following parsing of the updated data structure, representing, by the blockchain node, updated metadata using the updated data structure, wherein the updated metadata is based on the definition description language; and 
updating, by the blockchain node, the pre-update metadata using the updated metadata.	However, Hunn teaches in response to receiving the second invocation request, parsing, by the blockchain node, the updated data structure by executing the contract code ([0061] teaches "The generated template parser can be used to dynamically edit and validate programmable clause variables (i.e. adding parameters) and text (potentially using code completion, error reporting etc.)."  The dynamically editing the text is recognized as parsing an updated data structure, because text could be modified multiple times.  The text acts as a second request because the system of Hunn is interpreted as being capable of performing multiple edits on a contract.  The text represents the content of the contract and the parsing involves executing the programmable clause variables (contract code).  [0034] teaches "In some instances the system and method may support the integration of off-chain systems with on-chain systems."  The execution engine is interpreted on a blockchain node because the off-chain system can be integrated with the on-chain system.  This integrated system is a blockchain node.);
following parsing of the updated data structure, representing, by the blockchain node, updated metadata using the updated data structure, wherein the updated metadata is based on the definition description language ([0061] teaches "The output of the template parser is an instance of the template model (e.g. a JSON abstract syntax tree that can be deployed to the Execution Engine)." This teaches that the output of the template parser, which is interpreted to be after parsing, that the template model ("updated data structure") is represented in JSON ("based on a definition description language ").);
Anderson and Hunn are combinable because they are directed to contract development (Anderson [0018], Hunn [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Hunn.  The suggestion/motivation for doing so allows developers to enable so called smart or data-driven legal contracts to be executed off-chain (Hunn [0034]).
Anderson, as modified, does not expressly teach receiving, by the blockchain node and from the initiator, an updated data structure that is based on the computer programming language, wherein the updated data structure is associated with the data comprised in the smart contract; and 
updating, by the blockchain node, the pre-update metadata using the updated metadata.
However, Dowling teaches receiving, by the blockchain node and from the initiator, a second invocation request for the smart contract (col. 14, line 60 to col. 15, line 5 teaches "As an example, an input from the user may identify a smart contract deployed on the blockchain platform 124 by its assigned name (i.e., instead of by the address of the smart contract as deployed to the blockchain platform 124), and include a command or instruction to modify the deployed smart contract with modifying smart contract code (e.g., code including modifications to the terms of the smart contract) provided by the user with the input."  This teaches a user ("initiator") may provide an input ("invocation request") for the smart contract.  The request includes modifying smart contract code.); 
receiving, by the blockchain node and from the initiator, an updated data structure that is based on the computer programming language, wherein the updated data structure is associated with the data comprised in the smart contract (col. 14, line 60 to col. 15, line 5 teaches "The modification management circuits 350 of the smart contract modification system 118 are configured to modify a deployed smart contract in response to an input from the user via the user interface 112.  As an example, an input from the user may identify a smart contract deployed on the blockchain platform 124 by its assigned name (i.e., instead of by the address of the smart contract as deployed to the blockchain platform 124), and include a command or instruction to modify the deployed smart contract with modifying smart contract code (e.g., code including modifications to the terms of the smart contract) provided by the user with the input."  This teaches that the modification management circuits 350 which are a part of the BAAPI computing system 100 as shown in FIG. 5, may receive a modifying smart contract code ("updated data structure that is based on the computer programming language").  The code modifies the smart contract, so it is associated with data of the smart contract.); 
updating, by the blockchain node, the pre-update metadata using the updated metadata (col. 12 lines 38-45 teaches "the smart contract deployment circuits 300 retrieve the smart contract byte code from the byte code and metadata storage 206 and facilitate the deployment of the smart contract byte code onto the optimal blockchain platform 124 determined by the optimal blockchain determination circuits 202."  This teaches deployment ("updating") smart contract byte code from byte code and metadata storage ("updated metadata") and therefore an addition to existing metadata.)
Anderson and Dowling are combinable because they are directed to smart contract development (Anderson [0018], Dowling col. 3, lines 25-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Dowling.  The suggestion/motivation for doing so allows developers to successfully execute operations through the smart contract or the blockchain platform without requiring developers to have a high level of familiarity (Dowling col. 5, lines 30-35).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gray, Waas, Hunn and Dowling, and further in view of Bester (US Pub. No. 2020/0202468 A1).
As to claim 5, Anderson, as modified, does not expressly teach wherein the updated metadata is associated with description of the data comprised in the smart contract.
However, Bester teaches wherein the updated metadata is associated with description of the data comprised in the smart contract. ([0074] teaches "The contract controller component associated with entity A (102) may update (212) the contract identifier field to include the obtained contract identifier and may store (214) the contract data elements and contract identifier in association with one another."  The contract identifier field may be updated ("updated metadata") and provides a description of the contract, because it identifies the contract.  The contract data elements are the data comprised in the smart contract.)
Anderson, as modified, and Bester are combinable because they are directed to smart contract development (Anderson [0018], Bester [0014]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Bester.  The suggestion/motivation for doing so reduces high processing overheads that may be associated with de-obfuscating contract data elements (Bester [0061]).

As to claim 12, Anderson, as modified, does not expressly teach wherein the updated metadata is associated with description of the data comprised in the smart contract.
However, Bester teaches wherein the updated metadata is associated with description of the data comprised in the smart contract. ([0074] teaches "The contract controller component associated with entity A (102) may update (212) the contract identifier field to include the obtained contract identifier and may store (214) the contract data elements and contract identifier in association with one another."  The contract identifier field may be updated ("updated metadata") and provides a description of the contract, because it identifies the contract.  The contract data elements are the data comprised in the smart contract.)
Anderson, as modified, and Bester are combinable because they are directed to smart contract development (Anderson [0018], Bester [0014]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Bester.  The suggestion/motivation for doing so reduces high processing overheads that may be associated with de-obfuscating contract data elements (Bester [0061]).

As to claim 19, Anderson, as modified, does not expressly teach wherein the updated metadata is associated with description of the data comprised in the smart contract.
However, Bester teaches wherein the updated metadata is associated with description of the data comprised in the smart contract. ([0074] teaches "The contract controller component associated with entity A (102) may update (212) the contract identifier field to include the obtained contract identifier and may store (214) the contract data elements and contract identifier in association with one another."  The contract identifier field may be updated ("updated metadata") and provides a description of the contract, because it identifies the contract.  The contract data elements are the data comprised in the smart contract.)
Anderson, as modified, and Bester are combinable because they are directed to smart contract development (Anderson [0018], Bester [0014]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Bester.  The suggestion/motivation for doing so reduces high processing overheads that may be associated with de-obfuscating contract data elements (Bester [0061]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gray, Waas, Hunn and Dowling, and further in view of Barratt (US Pub. No. 2014/0129527 A1).
As to claim 6, Anderson, as modified, does not expressly teach comparing the pre-update data structure with the updated data structure; and verifying that the updated data structure is consistent with the pre-update data structure.
However, Barratt teaches comparing the pre-update data structure with the updated data structure; and verifying that the updated data structure is consistent with the pre-update data structure ([0043] At block 610, compatibility tool 422 analyzes the debugging data object file to identify any nested data structure elements for the data structure. At block 612, compatibility tool 422 generates and outputs an expanded data structure including any base data structure elements as well as expended data structure elements. At block 614, compatibility tool 422 generates a checksum or signature based on the contents of the expanded data structure file. At block 616, a comparison of the generated signature is performed with a signature generated for the data structure file corresponding to a different computing environment (e.g., associated with different operating system versions, between a client and a server, between two programs, etc.). At decisional block 618, a determination is made whether a mismatch or inconsistency exists between compared signatures.)
Anderson, as modified, and Barratt are combinable because they are directed to data structure development (Anderson [0018], Barratt [0014]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Barratt.  The suggestion/motivation for doing so encourages identification of disparities and/or inconsistencies for a data structure (Barratt [0039]).

As to claim 13, Anderson, as modified, does not expressly teach comparing the pre-update data structure with the updated data structure; and verifying that the updated data structure is consistent with the pre-update data structure.
However, Barratt teaches comparing the pre-update data structure with the updated data structure; and verifying that the updated data structure is consistent with the pre-update data structure ([0043] At block 610, compatibility tool 422 analyzes the debugging data object file to identify any nested data structure elements for the data structure. At block 612, compatibility tool 422 generates and outputs an expanded data structure including any base data structure elements as well as expended data structure elements. At block 614, compatibility tool 422 generates a checksum or signature based on the contents of the expanded data structure file. At block 616, a comparison of the generated signature is performed with a signature generated for the data structure file corresponding to a different computing environment (e.g., associated with different operating system versions, between a client and a server, between two programs, etc.). At decisional block 618, a determination is made whether a mismatch or inconsistency exists between compared signatures.)
Anderson, as modified, and Barratt are combinable because they are directed to data structure development (Anderson [0018], Barratt [0014]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Barratt.  The suggestion/motivation for doing so encourages identification of disparities and/or inconsistencies for a data structure (Barratt [0039]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gray, Waas, Hunn and Dowling, and further in view of Barratt and Manville (US Pub. No. 2016/0292429 A1).

in response to verifying that the updated data structure is consistent with the As to claim 7, Anderson, as modified, does not expressly teach in response to verifying that the updated data structure is consistent with the pre-update data structure, updating the pre-update metadata using the updated metadata.
However, Manville teaches in response to verifying that the updated data structure is consistent with the pre-update data structure, updating the pre-update metadata using the updated metadata ([0038] teaches "updating the state metadata 912 in table 906 to reflect a "verified" state for the chunk once it has been verified."
Anderson, as modified, and Manville are combinable because they are directed to data structure development (Anderson [0018], Manville [0023]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Manville.  The suggestion/motivation for doing so is to increase efficiency of data storage (Manville [0043]).

in response to verifying that the updated data structure is consistent with the As to claim 14, Anderson, as modified, does not expressly teach in response to verifying that the updated data structure is consistent with the pre-update data structure, updating the pre-update metadata using the updated metadata.
However, Manville teaches in response to verifying that the updated data structure is consistent with the pre-update data structure, updating the pre-update metadata using the updated metadata ([0038] teaches "updating the state metadata 912 in table 906 to reflect a "verified" state for the chunk once it has been verified."
Anderson, as modified, and Manville are combinable because they are directed to data structure development (Anderson [0018], Manville [0023]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Manville.  The suggestion/motivation for doing so is to increase efficiency of data storage (Manville [0043]).

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gray, Waas and Hunn, and further in view of Dowling, and further in view of Barratt and Manville (US Pub. No. 2016/0292429 A1).
As to claim 20, Anderson, as modified, does not expressly teach comparing the pre-update data structure with the updated data structure; and verifying that the updated data structure is consistent with the pre-update data structure; and 
in response to verifying that the updated data structure is consistent with the pre-update data structure, updating the pre-update metadata using the updated metadata.
However, Barratt teaches comparing the pre-update data structure with the updated data structure; and verifying that the updated data structure is consistent with the pre-update data structure ([0043] At block 610, compatibility tool 422 analyzes the debugging data object file to identify any nested data structure elements for the data structure. At block 612, compatibility tool 422 generates and outputs an expanded data structure including any base data structure elements as well as expended data structure elements. At block 614, compatibility tool 422 generates a checksum or signature based on the contents of the expanded data structure file. At block 616, a comparison of the generated signature is performed with a signature generated for the data structure file corresponding to a different computing environment (e.g., associated with different operating system versions, between a client and a server, between two programs, etc.). At decisional block 618, a determination is made whether a mismatch or inconsistency exists between compared signatures.)
Anderson, as modified, and Barratt are combinable because they are directed to data structure development (Anderson [0018], Barratt [0014]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Barratt.  The suggestion/motivation for doing so encourages identification of disparities and/or inconsistencies for a data structure (Barratt [0039]).
Anderson, as modified, does not expressly teach in response to verifying that the updated data structure is consistent with the pre-update data structure, updating the pre-update metadata using the updated metadata.
However, Manville teaches in response to verifying that the updated data structure is consistent with the pre-update data structure, updating the pre-update metadata using the updated metadata ([0038] teaches "updating the state metadata 912 in table 906 to reflect a "verified" state for the chunk once it has been verified."
Anderson, as modified, and Manville are combinable because they are directed to data structure development (Anderson [0018], Manville [0023]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Anderson, to incorporate the above-mentioned teachings of Manville.  The suggestion/motivation for doing so is to increase efficiency of data storage (Manville [0043]).

Response to Arguments
	Applicant's arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169